EXHIBIT 21 HILL-ROM HOLDINGS, INC. SUBSIDIARIES OF THE REGISTRANT All subsidiaries of the Company as of November 6, 2012 are wholly-owned Indiana corporations, unless otherwise noted. Hill-Rom, Inc. Eagle Acquisition Sub B.V, a Netherlands corporation Subsidiaries of Hill-Rom, Inc. Advanced Respiratory, Inc., a Minnesota corporation Allen Medical Systems, Inc. Hill-Rom Services, Inc. Aspen Surgical Products Holding, Inc., a Delaware corporation Subsidiary of Aspen Surgical Products Holding, Inc. Aspen Surgical Products, Inc., a Michigan corporation Subsidiaries of Aspen Surgical Products, Inc. Aspen Surgical Puerto Rico Corp., a Puerto Rico corporation Aspen Medical Europe Limited (UK), a United Kingdom corporation Colby Manufacturing Corporation, a Pennsylvania corporation Medical One, Inc., a Connecticut corporation Jointly owned subsidiaries of Hill-Rom, Inc. and Advanced Respiratory, Inc. Hill-Rom Company, Inc. Subsidiaries of Hill-Rom Company, Inc. Hill-Rom International, Inc. MEDIQ/PRN Life Support Services, LLC Hill-Rom Logistics, LLC Hill-Rom Company (Saudi Arabia) Technical Scientific Office, a Saudi Arabian entity Subsidiaries of Hill-Rom Services, Inc. Hill-Rom Manufacturing, Inc. Subsidiary of Hill-Rom Manufacturing, Inc. Hill-Rom Finance Limited Partner, Inc. Subsidiaries of Hill-Rom International, Inc. Hill-Rom Pty, Ltd, an Australian corporation Hill-Rom Asia Limited, a Hong-Kong corporation Hill-Rom Japan KK, a Japanese corporation Subsidiary of Hill-Rom Asia Limited Hill-Rom Business Services Co., LTD, a Suzhou, China corporation Subsidiary of Allen Medical Systems, Inc. AMATECH Corporation Jointly owned subsidiaries of Hill-Rom Finance Limited Partner, Inc. and Hill-Rom, Inc. Hill-Rom EU C.V., a Netherlands partnership Subsidiary of Hill-Rom EU C.V Hill-Rom (Gibraltar) General Partner Limited, a Gibraltar limited partnership Subsidiary of Hill-Rom (Gibraltar) General Partner Limited Hill-Rom Holding (Gibraltar) Limited, a Gibraltar limited partnership Jointly owned by Hill-Rom Holding (Gibraltar) Limited and Hill-Rom (Gibraltar) General Partner Limited HR Finance C.V., a Netherlands partnership Subsidiary of Hill-Rom Holding (Gibraltar) Limited Hill-Rom International S.á r.l./B.V., a Luxembourg corporation Hill-Rom Ltd., a United Kingdom corporation Subsidiaries of HR Finance C.V. HR Europe B.V. a Netherlands corporation Hill-Rom Global Holdings, B.V., a Netherlands corporation Subsidiaries of Hill-Rom Ltd. Hill-Rom (UK), Ltd., a United Kingdom corporation Liko UK Ltd., a United Kingdom corporation Hill-Rom Ltd. (Ireland) Subsidiaries of Liko UK Ltd. APLS Ltd., a United Kingdom corporation Nordic Rehab Ltd., a United Kingdom corporation Subsidiaries of Hill-Rom Global Holdings, B.V. Hill-Rom HB, a Swedish partnership Hill-Rom SPRL, a Belgium corporation Hill-Rom Holdings Netherlands, B.V., a Netherlands corporation Hill-Rom Singapore Holdings S.á r.l. Subsidiary of Hill-Rom Singapore Holdings S.á r.l. Hill-Rom Services Pte, Ltd., a Singapore corporation Subsidiaries of Hill-Rom International S.á r.l./B.V. Hill-Rom B.V., a Netherlands corporation Hill-Rom S.A., a Switzerland corporation Hill-Rom Austria GmbH, an Austrian corporation Hill-Rom Sociedade Unipessoal, LDA (Portugal) Hill-Rom Poland sp. z o.o., Poland corporation Hill-Rom Canada, Ltd., an (Ontario) Canadian Corporation Hill-Rom SARL, a French corporation Jointly owned subsidiaries of Hill-Rom International S.á r.l./B.V. and Hill-Rom Services, Inc. Hill-Rom de Mexico S de RL de CV, a Mexican corporation Hill-Rom Servicios S de RL de CV, a Mexican corporation Hill-Rom Comercializador a de Mexico S de RL de CV, a Mexican corporation Hill-Rom Importacao e Comercio de Equipamentos Medicos Ltda, a Brazil corporation Hill-Rom Turkey Medikal Urunler Dagitim ve Ticaret Limited Sirketi, a Turkey corporation Subsidiary of Hill-Rom B.V. Hill-Rom Finland, a Finland corporation Hill-Rom Norway, a Norway entity Subsidiaries of Hill-Rom SARL Hill-Rom Industries SA, a French corporation Hill-Rom, S.p.A, an Italian corporation Hill-Rom SAS, a French corporation SCI Le Couviour Immoblier, a French corporation Hill-Rom Iberia S.L., a Spanish corporation Hill-Rom AB, a Swedish corporation Jointly owned subsidiary of Hill-Rom SARL and Hill-Rom SAS Hill-Rom sro, a Czech Republic corporation Subsidiary of Hill-Rom AB Liko R&D AB Liko AB Liko Norge AB Jointly owned subsidiary of Liko AB and Eagle Acquisition Sub B.V. Völker Holding GmbH & Co KG Völker Verwaltung GmbH Subsidiaries of Völker Holding GmbH & Co KG Völker GmbH Hill-Rom GmbH Subsidiaries of Völker GmbH Völker UK Ltd., a United Kingdom corporation Völker BVBA, a Belgium corporation Völker Austria GmbH, an Austrian corporation Völker Asia Pacific Ltd., a Hong Kong corporation
